Citation Nr: 1244069	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter and BL



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1944.  He died in May 2002.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2009 a Board hearing was held at the RO before a Veterans Law Judge (VLJ); the transcript is of record. 

In March 2011 a Board decision denied the claim.  

In January 2012 the Court of Appeals for Veterans Claims (Court) vacated and remanded the claim, finding that the prior VLJ was ineligible to issue a decision due to his position as Acting Chairman of the Board. 

In July 2012 the appellant was offered a new hearing before the VLJ who would decide her claim.  No hearing was requested and it is presumed she did not want one. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in May 2002, at the age of 77.  The immediate cause of death was pneumonia; dementia was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

2. The Veteran was at a VA medical facility at that time of his death.

3. There is no credible evidence establishing that the Veteran's death was the result of dehydration or bed sores or the result of fault on the part of VA. 

4. A preponderance of the evidence supports a conclusion that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.361 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

Generally the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006). 

The RO did provide the appellant with notice prior to adjudication in letters dated June 2003 which specifically provided notice with respect to the issue of establishing entitlement to DIC benefits under 38 U.S.C.A. § 1151.

A VA opinion was obtained in April 2007; however it was inadequate as it applied the wrong legal standard finding that there was no definitive evidence that the proximate caused of death was related to negligence, and not providing an opinion on whether it is at least as likely as not that the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  An additional opinion was sought in the form of an independent medical opinion (IME) opinion which was obtained in December 2010.
The IME report was adequate as the examiner reviewed the claims file and rendered appropriate opinions in conformity with the law and regulations.  

VA has assisted the appellant in obtaining records and medical opinions.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claim file; and she has not contended otherwise. 

The appellant is not prejudiced by a decision on the claim at this time.

Analysis

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the Veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii). 

The Veteran was a resident at a VA facility at that time of his death.  The death certificate reveals that he died in May 2002, at the age of 77.  The cause of death was pneumonia; dementia was listed as a significant condition contributing to death but not resulting in the underlying cause of death. 

The appellant argues that negligence on the part of the Veteran's VA caregivers let him become dehydrated and develop bedsores while an inpatient in a VA nursing home, which directly contributed to his death in May 2002.  

In an April 2007 opinion the VA examiner reported the following findings.  The claims file did indicate that the patient suffered dehydration while in the care of the Veterans Administration facility and there were chart notes seen on April 20, 2002 and April 21, 2002 where the patient was unresponsive.  He had no intake by mouth and at least one day and possibly more the patient had insufficient intake by mouth.  This patient did become clinically dehydrated while in the care of the Veterans Administration on April 21, 2002.  His dehydration was likely related to his underlying pneumonia and the reduced intake by mouth due to the underlying pneumonia.  This dehydration was quickly corrected when the patient was admitted to the hospital.  The examiner found that there is no evidence from this file or the dictation or reports that dehydration was a proximate cause of  his death.  His dehydration was corrected on April 22 and 23, 2002 and he went on for exhaustive treatment, including intubation for his pneumonia, and eventually became unresponsive and died one month later on May [redacted], 2002.  

The VA examiner explained that pneumonia is an event which is frequently seen in institutionalized chronically ill patients with poor gag reflex and poor ability to defend their lungs.  Therefore, pneumonia is not an event which is not reasonably foreseeable as a cause of death.  The VA examiner provided another opinion but used the incorrect legal standard, as discussed previously.  And while that opinion is, accordingly, inadequate, the stated facts are accurate and the findings and explanations are consistent with the other evidence of record.

In December 2010 an IME reviewed the file and provided the following findings and opinions. The Veteran had multiple medical problems, including lewey body dementia, recurrent aspiration pneumonia, contractures in both upper and lower extremities with bladder and bowel incontinence.  He developed bed sores in spite of the fact as per record all the standard care was taken including frequent turning, regular monitoring and a special bed.  The Veteran developed pneumonia probably aspiration with methicillin resistant staphylococcus aureus bacteria on autopsy which seems to be the cause of death.  His blood pressure was low, most probably due to sepsis due to pneumonia with possibility of adrenal insufficiency and valvular disease in the setting of decreased oral intake.   

By reviewing all events in retrospect in terms of timing, it is very difficult to prevent this course of events in spite of the best treatment provided to the patient.  These types of patients with advanced dementia have difficulty protecting their airway from secretion and get aspiration pneumonia which he had been getting.  The treatment he got in terms of hydration, shifting to the hospital, antibiotics was reasonably fair.  The IME explained that dehydration is not the cause of pneumonia; rather it is the pneumonia and decreased oral intake which can cause dehydration.  The Veteran's dehydration was corrected successfully and within reasonable time but his overall prognosis was already grim due to other medical problems which were not reversible.  

The IME concluded that the Veteran's bed sores were not reported to have pus or getting worse during the events at the end of his life, and were not the source of infection as the autopsy report confirmed pneumonia.  The IME found that the treatment at the VA facilities did not cause dehydration, but it was the pneumonia which caused dehydration.  The IME found that the VA caregivers provided all standard care for bed sores.  The IME concluded that the Veteran's death was not due to bed sores or dehydration but due to pneumonia. 

The credible medical evidence of record reveals that the Veteran died of pneumonia; dehydration and/or bedsores are not listed as contributing in any way to the Veteran's death on the death certificate or in the two medical opinions of record.

The Board has considered the appellant's belief that VA was negligent in rendering medical services to the Veteran.  While it is understandable that the appellant is upset at the loss of her spouse, there is no competent medical evidence demonstrating any fault on the part of VA treating personnel.  

While lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the issue in this case is a complex matter which requires specialized training for a determination as to causation, the appropriate standard of care, and foreseeability.  It is therefore not susceptible of resolution by lay opinions. 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable. 

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, entitlement to DIC pursuant to 38 U.S.C.A. § 1151  is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


